Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-34 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10-12, 15-18, 21-24, 26, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kollin (US 2020/0117006).

As to claim 1, Kollin (Figs. 2, 3, 7) teaches a display system, comprising: 
a display light source (Light source within 706) (Pars. 33, 57); 
a pupil relay system (System shown in Fig. 7) positioned to relay a first pupil (Pupil of one eye 710) from the display light source to a second pupil (Pupil of another eye 710) at an eye of a viewer, the pupil relay system comprising: 
a polarization sensitive optic (702, 704); and 
a spatially varying polarizer (708) having a polarization that spatially varies as a function of position to provide polarization compensation for the polarization sensitive optic (The dynamic lens is controllable to modulate the polarity of the output light) (Pars. 29, 40, 43); and 
control circuitry (Eye tracking system 210 and 214 shown in Fig. 2, but applied to the other embodiments as described in, at least, paragraph 45) operatively coupled to the spatially varying polarizer, the control circuitry configured to: 
receive gaze information from an eye tracking subsystem indicative of a user's current or predicted gaze location (Par. 30); and 
selectively adjust the variable polarization of the spatially varying polarizer based at least in part on the received gaze information (The system alters the polarizer based on the gaze vector) (Par. 74).

As to claim 18, Kollin teaches the elements of claim 1 above.
Kollin also teaches a head-mounted display system (Par. 10), comprising: 
a support structure (Structure that holds the optical and electrical components shown in Fig. 7); 
a display system coupled to the support structure (Display system shown in Fig. 7).

As to claims 4, 21, Kollin teaches wherein the control circuitry optimizes the spatially varying polarizer for a first region associated with the user's gaze location relative to a second region outside of the first region (Par. 74).

As to claims 5, 22, Kollin teaches wherein the control circuitry controls the spatially varying polarizer to provide relatively higher brightness at a first region associated with the user's gaze location relative to a second region outside of the first region (Pars. 51, 55).

As to claims 6, 23, Kollin teaches wherein the control circuitry controls the spatially varying polarizer to provide a relatively lower amount of stray light at a first region associated with the user's gaze location relative to a second region outside of the first region (Pars. 51, 55).

As to claims 7, 24, Kollin teaches wherein the control circuitry selectively adjusts the variable polarization of the spatially varying polarizer in real-time as the received gaze information is updated by the eye tracking subsystem (The system alters the polarizer based on the gaze vector) (Par. 74).

As to claim 8, Kollin teaches an eye tracking subsystem (214) that generates the gaze information (Par. 30).

As to claim 10, Kollin teaches wherein the retardation of the spatially varying polarizer varies as a function of a horizontal dimension or a vertical dimension (The polarized light can have, at least, vertical and horizontal polarizations as described in paragraph 13).

As to claim 11, Kollin teaches wherein the retardation of the spatially varying polarizer varies across a field of view of the display system (Par. 36).

As to claims 12, 26, Kollin teaches wherein the polarization sensitive optic comprises a waveguide-based optical system, a pancake optical system, a birdbath optical system, or a coating-based optical system (A waveguide system can be utilized as described in paragraph 75).

As to claim 15, Kollin teaches wherein at least a portion of the spatially varying polarizer is positioned on, adjacent to, or in the polarization sensitive optic (Adjacent to, as shown in Fig. 7).

As to claims 16, 29, Kollin teaches wherein the polarization sensitive optic comprises a waveguide (Polarizer 704 and polarization-based matrix display 702), and the spatially varying polarizer is positioned on the waveguide, inside the waveguide, or proximate a port of the waveguide (Proximate to, as shown in Fig. 7).

As to claim 17, Kollin teaches wherein the display system is a display system of a head-mounted display system (Par. 10).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 19, 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kollin (US 2020/0117006) in view of Zhao (US 2021/0080720).

As to claims 2, 19, Kollin teaches the elements of claim 1 above.
However, Kollin does not teach the specifics of the spatially varying polarizer.
On the other hand, Zhao (Figs. 8, 9) teaches wherein the spatially varying polarizer (200) comprises a plurality of layers (Layers comprising 211, 212 And 213), each of the plurality of layers being independently controllable by the control circuitry (In switchable lens pairs 320) to be in an active state or an inactive state, wherein, in operation, the control circuitry controls the state of the plurality of layers to selectively adjust the variable polarization of the spatially varying polarizer (Pars. 55-58).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the layered and switchable spatially varying polarizer of Zhao with the display system of Kollin because the combination would allow for precise control of the polarization applied to the image, increasing the polarization accuracy of the output image. 

As to claims 3, 20, Kollin teaches the elements of claim 1 above.
However, Kollin does not teach the specifics of the spatially varying polarizer.
On the other hand, Zhao (Figs. 8, 9) teaches wherein each of the layers has a spatially varying polarization that is different from at least one of the other of the plurality of layers (Each layer has a polarization that is different from at least one of the other layers as shown in Fig. 8).

Claim(s) 9, 13, 25, 27, 30, 34 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kollin (US 2020/0117006) in view of Escuti (US 2014/0285878).

As to claims 9, 25, Kollin teaches the elements of claim 1 above.
However, Kollin does not teach a multi-twist retarder.
On the other hand, Escuti teaches wherein the spatially varying polarizer comprises a multi-twist retarder (Pars. 58, 76).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the multi-twist retarder of Escuti as the polarizer of Kollin because the combination would allow for the gradual polarization of light, resulting in a more precise polarization. 

As to claims 13, 27, Kollin teaches the display system further comprises a scan mirror positioned to receive a light beam from the laser light source and to relay the received light toward the pupil relay system (A scanning mirror can be utilized as per the well-known function of a scanning mirror display) (Par. 22). 
However, Kollin does not specifically teach a laser light source.
wherein the display light source comprises a laser light source (E.g. laser diodes) (Par. 101).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the laser light source of Escuti with the display device of Kollin because the combination would provide functional integration with a scanning mirror to output a reflected image.

As to claim 30, Kollin and Escuti teach the elements of claims 18 and 27 above.

As to claim 34, Kollin teaches wherein the polarization sensitive optic comprises a waveguide-based optical system, a pancake optical system, a birdbath optical system, or a coating-based optical system (A waveguide system can be utilized as described in paragraph 75).

Claim(s) 14, 28 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kollin (US 2020/0117006) in view of Escuti (US 2014/0285878) in view of Grabowski (US 2009/0005961).

As to claims 14, 28, Kollin and Escuti teach the elements of claim 13 above.
However, Kollin and Escuti not explicitly teach a beam forming optic.
On the other hand, Grabowski (Fig. 45) teaches a beam-forming optic (4502) positioned between the laser light source (4501) and the scan mirror (4503).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the beam forming optics of Grabowski with the display device of Kollin, as modified by Escuti, because the combination would allow for the combination and formation of the light output from the laser light sources prior to being reflected by the mirrors, resulting in a more uniform projection of light.

Claim(s) 31-33 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kollin (US 2020/0117006) in view of Escuti (US 2014/0285878) in view of Zhao (US 2021/0080720).

As to claim 31, Kollin and Escuti teach the elements of claim 30 above.
However, Kollin and Escuti do not teach the specifics of the spatially varying polarizer.
On the other hand, Zhao (Figs. 8, 9) teaches wherein the spatially varying polarizer (200) comprises a plurality of layers (Layers comprising 211, 212 And 213), each of the plurality of layers being independently controllable by the control circuitry (In switchable lens pairs 320) to be in an active state or an inactive state, wherein, in operation, the control circuitry controls the state of the plurality of layers to selectively adjust the variable polarization of the spatially varying polarizer (Pars. 55-58).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the layered and switchable spatially varying polarizer of Zhao with the display system of Kollin, as modified by Escuti, because the combination would allow for precise control of the polarization applied to the image, increasing the polarization accuracy of the output image. 

As to claim 32, Kollin and Escuti teach the elements of claim 1 above.
However, Kollin and Escuti do not teach the specifics of the spatially varying polarizer.
On the other hand, Zhao (Figs. 8, 9) teaches wherein each of the layers has a spatially varying polarization that is different from at least one of the other of the plurality of layers (Each layer has a polarization that is different from at least one of the other layers as shown in Fig. 8).

As to claim 33, Kollin teaches the elements of claim 30 above.
However, Kollin does not teach a multi-twist retarder.
On the other hand, Escuti teaches wherein the spatially varying polarizer comprises a multi-twist retarder (Pars. 58, 76).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691